       Case: 1:18-cv-08477 Document #: 1 Filed: 12/26/18 Page 1 of 10 PageID #:1



                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

MELISSA ROSA,                                     )
                                                  )
                         Plaintiff,               )
                                                  )
           v.                                     )    Case No.
                                                  )
THE BOARD OF TRUSTEES OF THE                      )
UNIVERSITY OF ILLINOIS,                           )
                                                  )
                         Defendant.               )

                                            COMPLAINT

           Plaintiff, MELISSA ROSA, by and through her attorneys, The Coffey Law Office,

P.C., states as and for her Complaint against Defendant THE BOARD OF TRUSTEES

OF THE UNIVERSITY OF ILLINOIS, as follows:

Nature of Case

1.         Plaintiff brings this action against Defendant to recover damages proximately

caused by Defendant’s hostile work environment, sexual harassment and sexual

battery, gender discrimination and retaliatory actions against her in violation of Title VII

of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e et seq. (hereafter “Title

VII”). 1

Jurisdiction and Venue

2.         This Court has original subject matter jurisdiction over Plaintiff’s Title VII claim

pursuant to 28 U.S.C. §§ 1331 and 1337, and Sections 703(a)(1) and 703 (k)(1)(A) of

Title VII, 42 U.S.C. §§ 2000e(a)(1) and (k)(1)(A).



1
 Plaintiff expects to file an Amended Complaint as of right pursuant to Rule 15(a) adding
additional claims and naming an additional Defendant party.
     Case: 1:18-cv-08477 Document #: 1 Filed: 12/26/18 Page 2 of 10 PageID #:2



3.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391 in that Plaintiff is a

resident of this District, and Defendant’s illegal acts complained of herein took place

within the geographical boundaries of this Court’s jurisdiction.

4.     On or about September 20, 2018, Plaintiff filed a timely charge of illegal

harassment, discrimination and retaliation against Defendant in violation of Title VII with

the local district office of the EEOC. On September 25, 2018, the EEOC issued its

Notice of Right to Sue, a copy of which is attached hereto. This Complaint is being filed

within 90 days of Plaintiff’s receipt of the EEOC Right to Sue Notice.

5.     On or about December 24, 2018, Plaintiff submitted a supplemental charge of

illegal harassment, discrimination, and retaliation against Defendant in violation of Title

VII to the local district office of the EEOC. The EEOC has yet to issue a Notice of Right

to Sue in connection with the supplemental charge.

The Parties

6.     Plaintiff, Melissa Rosa (“Melissa”), is an individual residing at all relevant times in

Chicago, Cook County, Illinois.

7.     Defendant, The Board of Trustees of the University of Illinois (the “Board”), is a

body corporate and politic established and organized under the laws of the State of

Illinois to manage and govern all aspects of the University of Illinois.

8.     The Board is an employer engaged in an industry affecting commerce within the

meaning of Sections 701(b), (g) and (h) of Title VII, 42 U.S.C. §§ 2000e(b), (g) and (h).

9.     The Board employees in excess of 500 workers and is thus an “employer” within

the meaning of Title VII.



                                              2
        Case: 1:18-cv-08477 Document #: 1 Filed: 12/26/18 Page 3 of 10 PageID #:3



Facts Common to All Counts

10.      Melissa started employment with the Board in or around May 2016 in the position

of Police Officer in the Board’s University of Illinois at Chicago Police Department (“UIC

PD”).

11.      Melissa’s work performance at all times met or exceeded the Board’s legitimate

expectations.

12.      On October 30, 2015, the Chicago Tribune published a news story about the

Waukegan, Illinois Police Department including information about a 2010 arrest

involving UIC PD Sgt. Aaron Murauskas when he worked as an officer for the

Waukegan PD. The story and accompanying video stated and depicted Sgt. Aaron

Murauskas kicking an individual in the face and then stomping on the back on the

individual’s head after he had been tased and appeared to be giving no resistance. The

story then stated that the report submitted by Sgt. Murauskas regarding the incident

was not accurate.

13.      In November 2015, the Board received a complaint regarding UIC PD Sgt. Aaron

Murauskas from a UIC PD Officer. The Officer complained that Sgt. Murauskas had

engaged in numerous acts and omissions that violated the law and/or UIC PD rules,

and/or called into questions his fitness for duty including the Waukegan PD incident, an

incident of excessive force while he was employed by the UIC PD, occasions where he

told officers he wanted to kill himself and “eat his gun,” a traffic accident following a

Christmas party where he was seen drinking heavily, crying, falling asleep at a bar and

harassing another officer’s wife, and another incident where he was dishonest in

reporting damage to his police squad car.
                                              3
      Case: 1:18-cv-08477 Document #: 1 Filed: 12/26/18 Page 4 of 10 PageID #:4



14.    In May 2017, Melissa was subjected to unwelcome sexual flirting and advances

by Sgt. Murauskas while he was conducting training for her and other officers.

15.    Melissa did not respond to Sgt. Murauskas’ offensive sexual harassment.

16.    Sgt. Murauskas issued Melissa a write up for being late to training.

17.    In early August 2017, Melissa received a notice of infraction for allegedly being

out of uniform at roll call.

18.    On August 24, 2017, Melissa was at work and out on patrol with Sgt. Murauskas.

Sgt. Murauskas was driving and Melissa was seated in the front passenger seat. Sgt.

Murauskas began to make a series of offensive, sexually explicit statements to, and

some about, Melissa including that he was having problems with his wife, they had not

had sex in a while, he knew Melissa didn’t have that problem, i.e., “getting fucked,” she

could “get fucked whenever [she] want[ed],” and “with lips like [hers], [he] knew [she]

could suck a really good dick.” Sgt. Murauskas then grabbed Melissa’s hand and put it

on his pants over his groin. He tried to hold it there as Melissa pulled it away. Melissa

shouted at him and asked him what he was trying to do. Sgt. Murauskas laughed and

told her “to stop acting like [she] had never sucked dick at work before and one more

wouldn’t kill [her].” Sgt. Murauskas stated that if Melissa didn’t do as he demanded, he

could have Lt. Huertas write her up and suspend her. Melissa was shaking and told him

to stop and absolutely not. She told him never talk to her like that again and to drop her

off at the station. Sgt. Murauskas interrupted her and stated that she was not going

anywhere. As Melissa started to tear up, Sgt. Murauskas stated that if she told anybody

what happened, he would make sure she was fired.



                                             4
      Case: 1:18-cv-08477 Document #: 1 Filed: 12/26/18 Page 5 of 10 PageID #:5



19.    While in the patrol car on August 27, 2017, Sgt. Murauskas also told Melissa that

others who he believed attacked him or reported him in the past wound up in a bad

situation. He specifically pointed out another UIC PD officer who had complained about

him in November 2015, and stated that command staff including Lt. Huertas had

facilitated and/or participated with him in dismissing the complaint and suspending the

complaining officer.

20.    In September 2017, Melissa received another disciplinary notice for alleged

failure to perform assigned duties.

21.    Also in September 2017, Melissa received a Pre-Disciplinary Action Meeting

Notice related to the August out of uniform allegation. In October, she was suspended

for 5 days because of this alleged rule violation.

22.    In December 2017, Sgt. Murauskas stated to Melissa that the color of her hair

was purple falsely implying it was in violation of department rules. A short time later, as

Melissa passed Sgt. Murauskas in the hallway alone, he smirked at her and told her that

she could still do it anytime and not have to worry about all the write-ups.

23.    In January 2018, Melissa made a formal complaint of battery, criminal sexual

abuse, official misconduct, and sex harassment against Sgt. Murauskas with the Board.

24.    The Board failed to criminally investigate Melissa’s complaint or refer it to another

law enforcement agency to criminally investigate.

25.    The Board instead directed its "Office of Access and Equity" to investigate.

26.    The Board’s OAE proceeded to perform a biased, inadequate, sham

investigation including, but not limited to failing to interview relevant witnesses, failing to



                                               5
      Case: 1:18-cv-08477 Document #: 1 Filed: 12/26/18 Page 6 of 10 PageID #:6



ask logical questions or follow-up on relevant information uncovered, and inaccurately

reporting information provided by witnesses that supported Melissa’s complaints.

27.    Melissa asked one of the OAE investigators about filing a charge with the EEOC,

and was told that filing a complaint with the EEOC would not help her situation.

28.    In late February 2018, while Melissa was at work returning equipment in the

basement, she encountered Sgt. Murauskas who locked his eyes on her and stared her

down in a very intimidating manner that froze Melissa in her tracks. Sgt. Murauskas’

eyes were filled with anger; he looked like he wanted to hurt Melissa. Melissa

immediately reported this incident to OAE.

29.    In March 2018, the OAE issued its findings that Sgt. Murauskas did not violate

Respondent's Sexual Misconduct Policy and did not create a sexually harassing hostile

work environment.

30.    Subsequently, Melissa has been subjected to further, continuing discrimination,

harassment and retaliation because of her gender and/or legally protected activity

including but not limited to, denied training, denied transfer to a position she was

qualified for and desired, issued unwarranted discipline, and baselessly sued in the

Circuit Court of Cook County by Sgt. Murauskas (Case #2018 M1 013843) for claimed

defamation based on her legally protected January 2018 complaint.




                                             6
      Case: 1:18-cv-08477 Document #: 1 Filed: 12/26/18 Page 7 of 10 PageID #:7



              Count I: Hostile Work Environment in Violation of Title VII

31.    Melissa restates and fully incorporates into Count I her allegations set forth in

Paragraphs 1 through 30, above.

32.    Title VII makes it unlawful for an employer such as the Board to discriminate

against an employee such as Melissa with respect to her compensation, terms,

conditions and/or privileges of employment because of her sex, because she

complained about sex harassment and/or discrimination, and/or because she further

complained about her employer’s lack of adequate or reasonable response to such

complaints. 42 U.S.C §2000e-2(a)(1).

33.    Title VII also makes it unlawful for an employer such as the Board to limit,

segregate, or classify an employee such as Melissa in any way that would deprive or

tend to deprive her of employment opportunities, or otherwise adversely affect her

status as an employee because of her sex, because she complained about sex

harassment and/or discrimination, and/or because she further complained about her

employer’s lack of adequate or reasonable response to such complaints. 42 U.S.C §§

2000e-2(a)(2).

34.    By its acts and omissions as described above, the Board subjected Melissa to a

hostile and offensive work environment because of her sex and/or protected complaints,

including Sgt. Murauskas’ sexual abuse and battery of her.

35.    As described above, the Board’s failure to take proper remedial or preventative

action in response to Melissa’s complaints contributed to the abusive and offensive

hostility of the workplace including causing and/or impliedly authorizing Sgt. Murauskas

to file a retaliatory and legally frivolous defamation lawsuit against Melissa.
                                              7
      Case: 1:18-cv-08477 Document #: 1 Filed: 12/26/18 Page 8 of 10 PageID #:8



36.    The above-described harassment was severe and pervasive and created both a

subjective and objectively abusive, intimidating and hostile work environment that

significantly impeded Melissa’s ability to perform her job duties and caused her severe

mental and emotional injury and apprehension.

37.    As a direct and proximate result of the Board’s illegal sex and/or retaliatory

harassment as described above, Melissa has suffered and continues to suffer severe

mental and physical pain and anguish and other pecuniary and non-pecuniary

damages.

                  Count II: Sex Discrimination in Violation of Title VII

38.    Melissa restates and fully incorporates into Count II her allegations set forth in

Paragraphs 1 through 33, above.

39.    The Board took the above-described acts and omissions against Melissa

because of her sex in violation of Title VII.

40.    On information and belief, and as described above, the Board has not disciplined

to similarly-situated male employees who engaged in as serious or more serious rule

violations.

41.    As a direct and proximate result of the Board’s illegal sex discrimination

described above, Melissa has suffered and continues to suffer severe mental and

physical pain and anguish and other pecuniary and non-pecuniary damages.




                                                8
      Case: 1:18-cv-08477 Document #: 1 Filed: 12/26/18 Page 9 of 10 PageID #:9



                          Count III: Retaliation in Violation of Title VII

42.    Melissa restates and fully incorporates into Count II her allegations set forth in

Paragraphs 1 through 33, above.

43.    Title VII makes it unlawful for an employer to retaliate against an employee

because she has reported and/or opposed what they in good faith believe to be illegal

sex harassment and/or discrimination. 42 U.S.C §2000e-3(a).

44.    As described above, Melissa’s complaints to the Board were protected activity

under Title VII.

45.    The Board took the above-described acts and omissions against Melissa

including a causing and/or impliedly authorizing Sgt. Murauskas to file a retaliatory and

legally frivolous defamation lawsuit against her because of her protected activity in

violation of Title VII.

46.    The Board has treated similarly-situated, non-complaining employees more

favorably than Melissa.

47.    As a direct and proximate result of the Board’s illegal sex discrimination

described above, Melissa has suffered and continues to suffer severe mental and

physical pain and anguish and other pecuniary and non-pecuniary damages.




                                                 9
    Case: 1:18-cv-08477 Document #: 1 Filed: 12/26/18 Page 10 of 10 PageID #:10



                            Prayer for Relief (as to all Counts)

       WHEREFORE, Plaintiff, MELISSA ROSA, respectfully requests that this Court

enter judgment in her favor and against Defendant THE BOARD OF TRUSTEES OF

THE UNIVERSITY OF ILLINOIS, including an award of compensatory damages in the

maximum amount allowable under the law, payment of her costs incurred in bringing

this action, including, but not limited to, expert witness fees and reasonable attorneys’

fees, try all issues of fact to a jury, and grant such other relief as authorized by Title VII

and the Court deems just.

                                            Respectfully submitted,
                                            Plaintiff, MELISSA ROSA,


                                            By:    /s/ Timothy J. Coffey
                                            Timothy J. Coffey, Esq.
                                            THE COFFEY LAW OFFICE, P.C.
                                            Attorneys for MELISSA ROSA
                                            1805 North Mill Street, Suite E
                                            Naperville, IL 60563
                                            (630) 326-6600
                                            tcoffey@worker-law.com




                                              10
